Citation Nr: 1400943	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran has excessive countable income for purposes of establishing entitlement to receive nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As financial background information is incomplete, and since this was the basis for determining the Veteran is ineligible for receiving nonservice-connected pension benefits, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for this necessary further development.

Through recent correspondence, the Veteran has further raised VA disability compensation claims of entitlement to service connection for a dermatological condition and disabilities of his face, arms and feet.  But as these other claims have not yet been formally adjudicated, including initially by the RO as the Agency of Original Jurisdiction (AOJ), the Board is referring them to the RO for appropriate action.


REMAND

Whereas the Veteran previously received Social Security Administration (SSA) disability benefits that as countable income exceeded the allowable minimum, or Maximum Annual Pension Rate (MAPR), for entitlement to receipt of VA nonservice-connection pension, there is no definitive record of his current SSA benefit profile since recently attaining the age of 65 (when normally eligible for SSA retirement), including whether under a program specifically recognized as countable income.  See 38 C.F.R. § 3.262(f).  So further inquiry is required. 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Contact the SSA (or otherwise utilize the appropriate interagency database) to determine the Veteran's present-day entitlement to any SSA benefits since having attained the age of 65 in terms of both the amount as well as the program/division of the SSA under which these benefits have been disbursed from April 2013 onwards.

2. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

